


110 HR 3829 IH: Sportsmanship in Hunting Act of

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3829
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. Cohen (for
			 himself and Mr. Whitfield) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain interstate conduct relating to exotic animals.
	
	
		1.Short titleThis Act may be cited as the
			 Sportsmanship in Hunting Act of
			 2007.
		2.Transport or
			 possession of exotic animals for purposes of killing or injuring them
			(a)In
			 generalChapter 3 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					49.Exotic
				animals
						(a)ProhibitionWhoever,
				in or affecting interstate or foreign commerce, knowingly transfers,
				transports, or possesses a confined exotic animal, for the purposes of allowing
				the killing or injuring of that animal for entertainment or for the collection
				of a trophy, shall be fined under this title, imprisoned not more than 1 year,
				or both.
						(b)DefinitionsIn
				this section—
							(1)the term
				confined exotic animal means a mammal of a species not indigenous
				to the United States, that has been held in captivity—
								(A)the majority of
				the animal’s life; or
								(B)a period of 1
				year; and
								(2)the term
				captivity does not include any period during which an animal lives
				as it would in the wild—
								(A)surviving
				primarily by foraging for naturally occurring food;
								(B)roaming at will
				over an open area of not less than 1,000 acres; and
								(C)having the
				opportunity to avoid
				hunters.
								.
			(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 3 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						49. Exotic
				animals.
					
					.
			
